Citation Nr: 1761028	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for sleep apnea with chronic obstructive pulmonary disease (COPD) prior to July 24, 2013 and in excess of 50 percent effective July 24, 2013.

ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1978 to August 1982 and in the Army from May 1984 to July 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
	
The AOJ last issued a supplemental statement of the case on March 17, 2017 which considered VA treatment records up to that date.  In June 2017, VA treatment records covering the period from March 2017 to June 2017 were added to the claims file.  The Veteran also submitted two statements after March 17, 2017 claiming that he has carbon dioxide retention.  

VA provided examinations in July 2012 for sleep apnea and COPD.  As it has been over five years since his initial diagnosis and evaluation and the Veteran has specifically claimed that his current condition is worse than was recorded in his July 2012 VA examinations, the Board will remand this matter to obtain new VA examinations and determine the full extent of the Veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Richmond VAMC since June 2017.  The evidence obtained, if any, should be associated with the claims file.

2.  Arrange to have the Veteran scheduled for a VA examination to determine the severity of his service connected sleep apnea.

The examiner should specifically discuss the Veteran's statement that he experiences carbon dioxide retention.

3.  Arrange to have the Veteran scheduled for a VA examination to determine the severity of his service connected COPD.

4.  Readjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




